Exhibit 10.3
HARRIS CORPORATION
ANNUAL INCENTIVE PLAN
(Effective as of July 3, 2010)
     1. Purpose of the Plan. The purpose of the Harris Corporation Annual
Incentive Plan is to promote the growth and performance of the Company by:
(i) linking a portion of the total annual compensation for certain key employees
to attainment of such corporate, subsidiary, division and business unit
objectives as shall be approved for each Plan Year; and (ii) assisting in the
attraction, retention and motivation of certain key employees.
     2. Definitions. Wherever the following capitalized terms are used in the
Plan, they shall have the meanings specified below:
     “Affiliate” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant ownership
interest, as determined by the Committee.
     “Award” means a right to receive an annual cash incentive payment pursuant
to the terms and conditions of the Plan.
     “Board” means the Board of Directors of the Company.
     “Change in Control” shall have the meaning set forth in Section 13(d).
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means a committee of the Board designated by the Board to
administer the Plan which shall be comprised solely of three or more Independent
Directors, and which initially shall be the Management Development and
Compensation Committee of the Board.
     “Company” means Harris Corporation, a Delaware corporation.
     “Director” means a member of the Board.
     “Employee” means any salaried employee of the Company, any Subsidiary or
any Affiliate, including any officers or Executive Officers (whether or not a
Director), who is treated as an employee in the personnel records of the Company
or its Subsidiaries or Affiliates for the relevant period, but shall exclude
individuals who are classified by the Company, any Subsidiary or any Affiliate
as (i) leased or otherwise employed by a third party; (ii) independent
contractors; or (iii) intermittent or temporary, in each case even if any such
classification is changed retroactively as a result of an audit, litigation, or
otherwise.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1



--------------------------------------------------------------------------------



 



     “Executive Officer” means a Participant the Board has designated as an
executive officer of the Company for purposes of reporting under the Exchange
Act.
     “Independent Director” means a Director who is not an Employee and who
qualifies as (i) a “non-employee director” under Rule 16b-3(b)(3) under the
Exchange Act, (ii) an “outside director” under Section 162(m) of the Code, and
(iii) an “independent director” under the rules and listing standards adopted by
the New York Stock Exchange or any other exchange upon which the Company’s
common stock is listed for trading.
     “Participant” means any Employee designated by the Board, the Committee or
the Chief Executive Officer of the Company (pursuant to a delegation under
Section 3(c)) to participate in the Plan for a Plan Year or a portion of a Plan
Year.
     “Performance Objectives” means the performance objectives established
pursuant to the Plan for Participants. Performance Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or the Subsidiary, division, business
unit, department or function with the Company in which the Participant is
employed. Performance Objectives may be measured on an absolute or relative
basis. Relative performance may be measured by a group of peer companies or by a
financial market index. The Committee may grant Awards subject to Performance
Objectives that are Qualified Performance-Based Awards or are not Qualified
Performance-Based Awards. Any Performance Objectives applicable to a Qualified
Performance-Based Award shall be based on one or more, or a combination of the
following criteria: return on equity; diluted earnings per share; total
earnings; earnings growth; return on capital; return on invested capital; return
on assets; return on sales; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; revenue; revenue growth; gross
margin; return on investment; increase in the fair market value of shares; share
price (including, but not limited to, growth measures and total stockholder
return); operating profit; net earnings; margins; new product introduction;
business efficiency measures; sustainability, including energy or materials
utilization; cash flow (including, but not limited to, operating cash flow and
free cash flow); inventory turns; financial return ratios; market share;
earnings measures/ratios; economic value added; balance sheet measurements (such
as receivable turnover); internal rate of return; customer satisfaction surveys;
or productivity. Performance Objectives applicable to Awards that are not
Qualified Performance-Based Awards shall not be limited to the categories listed
above, and with respect to such Awards the Committee may designate any other
types or categories of Performance Objectives as it shall determine, including
categories involving individual performance and subjective targets.
     “Plan” means this Harris Corporation Annual Incentive Plan, as amended from
time to time.
     “Plan Year” means a fiscal year of the Company.
     “Qualified Performance-Based Award” means any Award or portion of an Award
that

2



--------------------------------------------------------------------------------



 



is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.
     “Subsidiary” means any entity of which the Company owns or controls, either
directly or indirectly, 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors or of comparable equity
participation and voting power.
     3. Administration of Plan.
          (a) Powers of Committee; Discretion. The Plan shall be administered by
the Committee. With respect to participation in the Plan by the Chief Executive
Officer or any other Executive Officer that is also a Director, the Plan shall
be administered by the Committee with the other Independent Directors of the
Board. Subject to the terms of the Plan, the Committee shall have such powers
and authority as may be necessary or appropriate for the Committee to carry out
its functions as described in the Plan. The Committee shall have the authority
in its discretion to determine: (i) which Employees shall receive Awards;
(ii) the amount of the Awards; (iii) the objectives and the other terms and
conditions of such Awards, including the Performance Objectives, targets and
other terms and conditions of an Award; and (iv) whether Performance Objectives
have been achieved. Determinations by the Committee under the Plan, including
without limitation, determinations of the Participants, the amount and timing of
Awards and the terms and provisions of Awards, need not be uniform and may be
made selectively among Participants and Employees who receive or are eligible to
receive Awards. The Committee shall have the full power, discretion and
authority to interpret the Plan, to establish, amend, suspend and rescind any
rules and regulations relating to the Plan and to make all other determinations
that it deems necessary or advisable for the administration of the Plan. The
Board Committee may impose conditions with respect to an Award, such as limiting
solicitation of employees or former employees or limiting competitive employment
or other activities. The Committee may correct any defect, supply any omission
or reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry it into effect. All such
interpretations, rules, regulations and determinations shall be final,
conclusive and binding on all persons (including the Company and Participants)
and for all purposes.
          (b) Board Authority. If the Committee does not exist, or for any other
reason determined by the Board, the Board may take any action under the Plan
that would otherwise be the responsibility of the Committee.
          (c) Delegation. Except to the extent prohibited by applicable law or
the listing requirements of the New York Stock Exchange or any other exchange
upon which the Company’s securities are listed for trading, the Committee shall
have the right, from time to time, to delegate to one or more officers of the
Company the authority of the Committee to grant and determine the terms and
conditions of Awards granted under the Plan, subject to such limitations as the
Committee shall determine. In no event shall any such delegation of authority be
permitted with respect to Awards to any Executive Officer or any person subject
to Section 162(m) of the Code. The Committee shall also be permitted to
delegate, to any appropriate officer or employee of the Company, responsibility
for performing certain ministerial functions

3



--------------------------------------------------------------------------------



 



under the Plan. In the event that the Committee’s authority is delegated to
officers or employees in accordance with the foregoing, all references in the
Plan relating to the Committee shall be interpreted in a manner consistent with
the foregoing by treating any such reference as a reference to such officer or
employee for such purpose. Any action undertaken in accordance with the
Committee’s delegation of authority hereunder shall have the same force and
effect as if such action was undertaken directly by the Committee and shall be
deemed for all purposes of the Plan to have been taken by the Committee.
          (d) Limitation on Liability. No member of the Board or Committee, nor
any officer or employee delegated authority by the Committee, shall be liable
for any action or determination made in good faith by the Board, Committee or
such officer or employee with respect to the Plan or any Award.
     4. Eligibility; Designation of Participants. All Employees are eligible to
be designated by the Committee to receive Awards and become Participants under
the Plan. Participants in the Plan shall be selected by the Committee. In
selecting Employees to be Participants and in determining the amount of an Award
to be granted under the Plan and the terms and conditions of the Award, the
Committee shall consider any and all factors that it deems relevant or
appropriate. Awards need not be uniform and may be made selectively among
Participants and Employees who receive or are eligible to receive Awards.
Employees intended to receive Qualified Performance-Based Awards shall be
designated as Participants by the Committee not later than 90 calendar days
after the beginning of the Plan Year, and in a manner consistent with Section
162(m) of the Code.
     5. Annual Incentive Awards.
          (a) In General. Each Participant in the Plan shall be eligible to
receive such Award, if any, for each Plan Year as may be payable pursuant to the
Performance Objectives and criteria applicable for such Participant. The
Committee shall, on an annual basis, establish a “target annual incentive award”
for a Participant for a Plan Year, and the maximum payout shall not exceed 200%
of such target annual incentive award.
          (b) Performance Objectives. Participants shall have the payout of
their annual incentive awards, if any, determined on the basis of the degree of
achievement of Performance Objectives which shall be established by the
Committee in writing and which Performance Objectives shall be stated in terms
of the attainment of specified levels of or percentage changes (as compared to a
prior measurement period) in any one or more of the Performance Objectives. The
Committee shall, for each Plan Year, establish the Performance Objectives to
apply to each Participant and a formula or matrix prescribing the extent to
which such Participant’s annual incentive award shall be earned based upon the
degree of achievement of such Performance Objective or Performance Objectives.
The Committee may determine that the annual incentive award payable to any
Participant shall be based upon the attainment of Performance Objectives
comparable to those specified above but in whole or in part applied to the
results of a Subsidiary, division or business unit. With respect to Awards
intended to be a Qualified Performance-Based Award, the Committee shall
determine the target annual incentive award, Performance

4



--------------------------------------------------------------------------------



 



Objectives and any related formula or matrix for each Participant not later than
90 calendar days after the beginning of the Plan Year.
          (c) Transfer of Employment. A Participant’s target annual incentive
award or Performance Objectives may be changed by the Committee during the Plan
Year to reflect a change in responsibilities provided that in the case of Awards
intended to be a Qualified Performance-Based Award any such change shall be made
in a manner consistent with Section 162(m) of the Code.
          (d) Committee Adjustment. Except as provided in Section 6 and
Section 14, the Committee may, in its sole discretion, (i) award or increase the
amount of an annual incentive award payable to a Participant even though not
earned in accordance with the Performance Objectives established pursuant to
this Section 5, or (ii) in the event of any unusual or nonrecurring events
affecting the Company or its financial statements or changes in applicable laws,
regulations or accounting principles, decrease the amount of an annual incentive
award otherwise payable to a Participant even though earned in accordance with
the Performance Objectives established pursuant to this Section 5.
     6. Participation by Executive Officers.
          (a) Qualified Performance-Based Awards. Notwithstanding any other
provisions of the Plan to the contrary, the following provisions shall be
applicable to participation in the Plan by Executive Officers who are subject to
Section 162(m) of the Code:
               (i) Each such Participant’s annual incentive award payable under
the Plan for a Plan Year shall be based solely on achievement of one or more of
the Performance Objectives as established by the Committee pursuant to Section 5
above and the Committee shall not have the discretion provided in Section 5(d)
to increase the amount of the award payable under the Plan but it shall in all
cases have the ability to reduce the amount of any such award that would
otherwise be payable (including a reduction in such amount to zero).
               (ii) With respect to each such Participant, no annual incentive
award intended to be a Qualified Performance-Based Award shall be payable under
the Plan (including for the avoidance of doubt, any portion of the annual
incentive award that may become payable under Section 7(b) in the case of the
Participant’s termination by reason of death, disability, normal retirement or
involuntary retirement without cause) except upon written certification by the
Committee that the Performance Objectives have been satisfied to a particular
extent and that any other material terms and conditions precedent to payment of
an annual incentive award pursuant to the Plan have been satisfied.
          (b) Maximum Award. Notwithstanding any provisions of the Plan to the
contrary, the maximum annual incentive award payable to any Participant who is
an Executive Officer for any Plan Year shall be $6,000,000; provided, however,
that if such a Participant is not a Participant for the entire Plan Year, the
maximum amount payable shall be pro-rated based on the number of days the
individual was a Participant for the Plan Year.

5



--------------------------------------------------------------------------------



 



     7. Payment of Annual Incentive Award.
          (a) Payments. Payment of any amount to be paid to a Participant based
upon the degree of attainment of the applicable Performance Objectives shall be
made in a lump sum cash payment at such time as the Committee may in its
discretion determine. Notwithstanding the foregoing, in no event will the
payment of such amount be made earlier than the day immediately following the
end of the Plan Year or later than the 15th day of the third month following the
end of the Plan Year.
          (b) Termination of Employment. Except to the extent otherwise provided
by the Committee or as provided in Section 13, if a Participant’s employment
with the Company, any Subsidiary or any Affiliate, is terminated prior to the
last day of a Plan Year, then, except in the case of termination by reason of
death, disability, normal retirement or involuntary termination without cause,
the Participant shall forfeit the Award and shall not be entitled to a payment
of the annual incentive award. If a Participant’s employment is terminated
during the Plan Year due to death, disability, normal retirement or involuntary
termination without cause, the Participant shall be entitled to a pro-rated
payment of the annual incentive award that would have been payable if the
Participant had been a Participant on the last day of the Plan Year. If a
Participant is entitled to a payment of the annual incentive award pursuant to
the immediately preceding sentence, such amount shall be prorated based on the
number of days the individual was a Participant in the Plan for such Plan Year
and shall be paid at the same time and in the same manner as such payment would
have been made if the Participant had been a Participant on the last day of the
Plan Year. For purposes of the Plan, (i) a leave of absence, approved by the
Committee, shall not be deemed to be a termination of employment and (ii) an
involuntary termination with cause shall include, without limitation, an
involuntary termination for performance reasons.
     8. Unfunded Plan. A Participant’s interest in any Awards hereunder shall at
all times be reflected on the Company’s books as a general unsecured and
unfunded obligation of the Company subject to the terms and conditions of the
Plan. The Plan shall not give any person any right or security interest in any
asset of the Company or any fund in which any deferred payment is deemed
invested. Neither the Company, the Board, nor the Committee, nor any officer or
employee of the Company, shall be responsible for the adequacy of the general
assets of the Company to discharge the payment of its obligations hereunder nor
shall the Company be required to reserve or set aside funds therefor.
     9. Non-Alienation of Benefits; Beneficiary Designation. All rights and
benefits under the Plan are personal to the Participant and neither the Plan nor
any right or interest of a Participant or any other person arising under the
Plan is subject to voluntary or involuntary alienation, sale, transfer, or
assignment without the Company’s consent. Subject to the foregoing, the Company
may establish such procedures as it deems necessary for a Participant to
designate one or more beneficiaries to whom any payment the Committee determines
to make would be payable in the event of the Participant’s death. In the event
no beneficiary has been properly designated, the payment shall be made to the
Participant’s estate or by the laws of descent and

6



--------------------------------------------------------------------------------



 



distribution.
     10. Withholding for Taxes; Offset. Notwithstanding any other provisions of
the Plan, the Company shall have the authority to withhold from any payment made
by it under the Plan such amount or amounts as may be required for purposes of
complying with any Federal, state, local or foreign tax or withholding
requirements. The Company may, to the extent permitted by applicable law
(including Code Section 409A), offset against any payments to be made to a
Participant under the Plan any amounts owing to the Company, its Subsidiaries or
Affiliates from the Participant for any reason.
     11. No Right to Continued Employment or to Participate. Nothing in the Plan
or in the grant of any Award shall interfere with or limit in any way the right
of the Company or any of its Subsidiaries or Affiliates to terminate a
Participant’s employment at any time, nor confer upon any Participant any right
to continued employment with the Company or any of its Subsidiaries or
Affiliates. Neither the adoption of the Plan nor any action by the Company, the
Board, the Committee or any director or officer of the Company shall be deemed
to give any Employee any right to be designated as a Participant under the Plan.
     12. Non-Exclusivity of Plan. The Plan is not intended to and shall not
preclude the Board from adopting, continuing, amending or terminating such
additional compensation arrangement as it deems desirable for Employees.
     13. Change in Control.
          (a) Amount of Award. Notwithstanding anything to the contrary provided
elsewhere herein, in the event of a “Change in Control” of the Company, as
defined in Section 13(d), then an Award for the Plan Year during which the
Change in Control is effective shall equal an amount not less than the target
annual incentive award as originally approved for the Plan Year, notwithstanding
actual results or any changes or modifications occurring after any such Change
in Control.
          (b) Timing of Payment. Notwithstanding anything to the contrary
provided elsewhere herein, in the event of a “Change in Control” of the Company,
as defined in Section 13(d), that qualifies as a “change in control event”
within the meaning of Treasury Regulation §1.409A-3(i)(5), the Company shall pay
any Awards for the Plan Year during which the Change in Control is effective in
a lump sum as promptly as practicable following such effective date, but in no
event later than the earlier of (i) the 90th day following the effective date of
the Change in Control and (ii) the 15th day of the third month following the end
of the Plan Year during which the Change in Control is effective. In the event
of a “Change in Control” of the Company, as defined in Section 13(d), that does
not qualify as a “change in control event” within the meaning of Treasury
Regulation §1.409A-3(i)(5), the Company shall pay any Awards for the Plan Year
during which the Change in Control is effective in a lump sum at the time set
forth in Section 7(a).
          (c) Termination of Employment. A Participant who remains employed by
the

7



--------------------------------------------------------------------------------



 



Company, any Subsidiary or Affiliate as of the time the Change in Control is
effective shall be entitled to receive the payments provided for in this
Section 13, notwithstanding any subsequent termination of employment for any
reason. In addition, if a Participant’s employment is terminated prior to a
Change in Control and the Participant reasonably demonstrates that such
termination was at the request or suggestion of a third party who has indicated
an intention or taken steps reasonably calculated to effect a Change in Control
(a “Third Party”), and the Change in Control involving such Third Party actually
occurs, then for purposes of this Section 13, the Participant’s employment shall
be deemed to have been terminated after the Change in Control is effective and
the Participant shall be entitled to receive the payments provided for in this
Section 13.
          (d) Definition. For purposes hereof, a “Change in Control” shall be
deemed to have occurred if:
               (i) any “person” (as such term is defined in Section 3(a)(9) of
the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(i) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions: (a) by the Company or any Subsidiary, (b) by any
employee benefit plan sponsored or maintained by the Company or any Subsidiary,
(c) by any underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) pursuant to a Non-Control Transaction (as defined in
paragraph (iii));
               (ii) individuals who, on July 3, 2010, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a Director subsequent to July 3,
2010, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors who remain on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for Director, without objection to such nomination)
shall also be deemed to be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a Director of the Company as a
result of an actual or threatened election contest with respect to Directors or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board of Directors shall be deemed to be an
Incumbent Director;
               (iii) there is consummated a merger, consolidation, share
exchange or similar form of corporate reorganization of the Company or any such
type of transaction involving the Company or any of its subsidiaries that
requires the approval of the Company’s stockholders (whether for such
transaction or the issuance of securities in the transaction or otherwise) (a
“Business Combination”), unless immediately following such Business Combination:
(a) more than 60% of the total voting power of the corporation resulting from
such Business Combination (including, without limitation, any corporation which
directly or indirectly

8



--------------------------------------------------------------------------------



 



has beneficial ownership of 100% of the Company Voting Securities) eligible to
elect directors of such corporation is represented by shares that were Company
Voting Securities immediately prior to such Business Combination (either by
remaining outstanding or being converted), and such voting power is in
substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (b) no person (other
than any publicly traded holding company resulting from such Business
Combination, or any employee benefit plan sponsored or maintained by the Company
(or the corporation resulting from such Business Combination)) becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination, and (c) at least a
majority of the members of the Board of Directors of the corporation resulting
from such Business Combination were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies the foregoing
conditions specified in (a), (b) and (c) shall be deemed to be a “Non-Control
Transaction”);
               (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or
               (v) the Company consummates a direct or indirect sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries.
Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a “Change in Control” of the
Company shall then occur.
     14. Adjustment of Awards. The Committee shall be authorized to make
adjustments in the method of calculating attainment of Performance Objectives in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles; provided, however, that in the case of a Qualified Performance-Based
Award, any such adjustments shall be made in a manner consistent with Section
162(m) of the Code. The Committee may not make any such adjustment to any
Qualified Performance-Based Award if such adjustment would cause compensation
pursuant to such award to cease to be “qualified performance-based compensation”
under Section 162(m) of the Code. In the event the Company shall assume
outstanding employee benefit awards or the right or obligation to make future
such awards in connection with the acquisition of another corporation or
business entity, the Committee may, in its discretion, but subject to the
requirements of Section 409A of the Code, make such adjustments in the terms of
Awards under the Plan as it shall deem appropriate.

9



--------------------------------------------------------------------------------



 



     15. Impact of Restatement of Financial Statements upon Previous Awards. If
any of the Company’s financial statements are restated as a result of errors,
omissions, or fraud, the Committee may (in its sole discretion, but acting in
good faith) direct that the Company recover all or a portion of any such Award
or payment made to any, all or any class of Participants with respect to any
Plan Year the financial results of which are negatively affected by such
restatement. The amount to be recovered from any Participant shall be the amount
by which the affected Award or payment exceeded the amount that would have been
payable to such Participant had the financial statements been initially filed as
restated, or any greater or lesser amount (including, but not limited to, the
entire Award) that the Committee shall determine. The Committee may determine to
recover different amounts from different Participants or different classes of
Participants on such basis as it shall deem appropriate. In no event shall the
amount to be recovered by the Company from a Participant be less than the amount
required to be repaid or recovered as a matter of law. The Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from the Participant, (ii) by reducing the amount that would otherwise
be payable to the Participant under any compensatory plan, program or
arrangement maintained by the Company, a Subsidiary or any of its Affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices, or (iv) by any combination of the foregoing
or otherwise (subject, in each of sub-clauses (ii), (iii) and (iv), to
applicable law, including without limitation Section 409A of the Code, and the
terms and conditions of the applicable plan, program or arrangement). This
Section 15 shall be a non-exclusive remedy and nothing contained in this
Section 15 shall preclude the Company from pursuing any other applicable
remedies available to it, whether in addition to, or in lieu of, application of
this Section 15.
     16. Deferral.
          (a) Section 162(m) Related Deferral. Notwithstanding anything
contained herein to the contrary, if permitted under Section 409A of the Code,
in the event that all or a portion of an annual incentive award shall be
ineligible for treatment as “other performance-based compensation” under Section
162(m) of the Code, the Committee, in its sole discretion, shall have the right,
with respect to any Executive Officer who is a “covered employee” under Section
162(m) of the Code, to defer such Executive Officer’s receipt of payment of his
or her annual incentive award until the Executive Officer is no longer a
“covered employee” or until such time as shall be determined by the Committee,
provided that the Committee may effect such a deferral only in a situation where
the Company reasonably anticipates that it would be prohibited a deduction under
Section 162(m) of the Code and such deferral shall be limited to the portion of
the award that reasonably is anticipated not to be deductible.
          (b) Other Deferral. The Committee may, in its discretion, permit a
Participant to defer the receipt of payment of cash that would otherwise be due
to the Participant. If any such deferral is to be permitted by the Committee,
the Committee shall establish written rules and procedures relating to such
deferral in a manner intended to comply with the requirements of Section 409A of
the Code, including, without limitation, the time when an

10



--------------------------------------------------------------------------------



 



election to defer may be made, the time period of the deferral and the events
that would result in payment of the deferred amount, the interest or other
earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.
     17. Amendment or Termination. Until such time as a “Change in Control”
shall have occurred, the Board or the Committee may, in its sole discretion,
amend, suspend or terminate the Plan from time to time, subject to any
requirement for shareholder approval imposed by applicable law or regulation,
including Section 162(m) of the Code, and the listing requirements of the New
York Stock Exchange or any other exchange upon which the Company’s securities
are listed. Except as provided in Section 5(d) and Section 14, no such
termination or amendment shall alter a Participant’s right to receive a
distribution as previously earned, as to which the Plan shall remain in effect
following its termination until all such amounts have been paid, except as the
Company may otherwise determine.
     18. Application of Code Section 409A. All payments made under the Plan are
intended to be exempt from (or comply with) the requirements of Section 409A of
the Code to the maximum extent permitted. To the extent applicable, the Plan is
intended to be administered and interpreted in a manner that is consistent with
the requirements of Section 409A of the Code. Notwithstanding the foregoing, no
particular tax result with respect to any income recognized by a Participant in
connection with the Plan is guaranteed and each Participant shall be responsible
for any taxes imposed on such Participant in connection with the Plan.
     19. Tax Penalty Avoidance. The provisions of the Plan are not intended, and
should not be construed, to be legal, business or tax advice. The Company and
any other party having any interest herein are hereby informed that the U.S.
federal tax advice contained in this document (if any) is not intended or
written to be used, and cannot be used, for the purpose of (i) avoiding
penalties under the Code or (ii) promoting, marketing or recommending to any
party any transaction or matter addressed herein.
     20. Governing Law and Interpretation. The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with the laws of the State of Delaware, without regard
to the conflict of law principles thereof. Unless otherwise indicated, all
“Section” references are to sections of the Plan. References to any law, rule or
regulation shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, or interpreting such law, rule or
regulation.
     21. Severability. Notwithstanding any other provision or Section of the
Plan, if any provision of the Plan is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction or as to any person or award, or
would disqualify the Plan or any award under any law deemed applicable by the
Board or the Committee, such provision shall be construed or deemed amended to
conform to the applicable laws (but only to such extent necessary to comply with
such laws), or if it cannot be construed or deemed amended without, in the
determination of the Board or the Committee, materially altering the intent of
the Plan or award, such provision shall be stricken as to such jurisdiction,
person or award and the remainder of the Plan and any such award shall remain in
full force and effect.

11



--------------------------------------------------------------------------------



 



     22. Effective Date. Subject to its approval by the Company’s shareholders,
the Plan shall become effective as of July 3, 2010 for the Company’s 2011 fiscal
year, shall replace the Harris Corporation 2005 Annual Incentive Plan, and shall
remain effective until terminated by the Board or the Committee pursuant to
Section 17, subject to any further shareholder approvals (or reapprovals)
mandated for performance-based compensation under Section 162(m) of the Code.
Approved and adopted by the Board of Directors this 28th day of August, 2010.

          Attested:           /s/ SCOTT T. MIKUEN       Secretary             

12